DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites the limitation “the surface of the burner box”. There is insufficient antecedent basis for this limitation in the claim. No specific surface of the burner box has been established and a burner box can comprise more than one surface. It is therefore unclear which surface of the plurality of possible surfaces that “the surface” is referring to. The metes and bounds of the claim are consequently unclear. 
	Claim 20 recites the limitation “wherein the single metal screen comprises a thickness of preferably 1/16 inches” which is considered indefinite because of the recitation of “preferably”. It is unclear if the claim is actually requiring the thickness of the single metal screen to be 1/16 inches or if the claim is permitting the single metal screen to have a thickness that is greater than or less than 1/16 inches. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepage (US 3,847,536). 
	Regarding Claim 1, Lepage teaches of a burner assembly (Fig. 1), the burner assembly comprising: 
	a burner box (1) with an inlet (3) for the introduction of a combustible mixture (“combustible mixture”) (see at least Col. 2 lines 24-31 and Figs. 1-3); 
	a block plate (7) integrated with the burner box (as is shown in Figs. 1-3), wherein the block plate is configured to assist in a desired distribution of the combustible mixture (as is evident from block plate (7) having a specific configuration of “passages” (8) that facilitate a desired distribution of the combustible mixture) (see at least Col. 3 lines 1-15 and Figs. 1-3); 
	a distribution plate (15) overlying the block plate (as is shown in Figs. 1-3); and 
	a mesh surface (12) above the distribution plate (as is shown in Figs. 1-3), the mesh surface comprising only a single layer (as is shown in Figs. 1-3) (see at least Col. 2 lines 42-47 and Figs. 1-3).

	Regarding Claim 2, Lepage also teaches that the distribution plate (15) is positioned between the block plate (7) and the mesh surface (12) (as is shown in Figs. 1-3). 

	Regarding Claim 3, Lepage also teaches that the distribution plate (15) comprises a plurality of pores (16) to permit desired distribution of the combustible mixture therethrough (as is evident from at least Col. 2 lines 54-64, Col. 3 lines 47-61 and Figs. 1-3). 

	Regarding Claim 4, Lepage also teaches that the plurality of pores (16) are sized small enough to avoid or prevent flashback (as is evident from “the advantage of preventing any flash-back” - see at least Col. 3 lines 6-9, Col. 3 lines 47-61 and Figs. 1-3). 

	Regarding Claim 5, Lepage also teaches that the distribution plate (15) is configured to provide a pressure drop to the burner assembly (as is evident from the distribution plate (15) comprising a plurality of pores (16) that inhibit flow through the distribution plate which thereby reduce pressure to the burner assembly - see at least Col. 2 lines 54-64, Col. 3 lines 47-61 and Figs. 1-3). 

	Regarding Claim 6, Lepage also teaches that the distribution plate (15) is configured to evenly distribute the combustible mixture throughout the burner assembly (as is evident from the pores (16) of the distribution plate (15) being “evenly distributed”) (see at least Col. 3 lines 47-61 and Figs. 1-3). 

	Regarding Claim 7, Lepage also teaches that the distribution plate (15) is configured to create an even temperature across a surface of the burner box (as is evident from (at least) the generation of “temperature of equilibrium” at an upper surface of the burner box - see at least Col. 3 lines 31-43 and Figs. 1-3).

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejection set forth in this Office Action, Lepage also teaches that the mesh surface (12) holds a flame to a surface of the burner box (as is evident from a flame being maintained at an upper surface of the burner box - see at least Col. 3 lines 6-14 and Col. 3 lines 20-36).

	Regarding Claim 9, Lepage also teaches that the mesh surface (12) consists of a single screen (as is shown in Figs. 1-3) (see at least Col. 2 lines 42-47 and Figs. 1-3).

	Regarding Claim 10, Lepage also teaches that the single screen comprises a metal (“metal wire”) (see at least Col. 2 lines 42-47 and Figs. 1-3).

	Regarding Claim 12, Lepage also teaches that the block plate (7) is positioned on a top of the burner box (1) (as is shown in Figs. 1-3).

	Regarding Claim 13, Lepage also teaches that the combustible mixture comprises a fuel gas (“gas”) and an oxidant (as is evident from the “gaseous mixture” which comprises “combustion gas” being ignited to generate “flame” - note that generation of such a flame necessarily requires at least some amount of oxidant to be present within the “gaseous mixture”) (see at least Abstract, Col. 3 lines 6-14 and Col. 5 lines 8-10).

	Regarding Claim 16, Lepage teaches of an improvement to a burner assembly (Fig. 1) including a burner box (1) with an inlet (3) for the introduction of a combustible mixture (“combustible mixture”) (see at least Col. 2 lines 24-31 and Figs. 1-3), the burner box including a block plate (7) to assist in desired distribution of the combustible mixture (as is evident from block plate (7) having a specific configuration of “passages” (8) that facilitate a desired distribution of the combustible mixture) (see at least Col. 3 lines 1-15 and Figs. 1-3), the improvement comprising:   
	a pressure distribution plate (15) overlying the block plate (as is shown in Figs. 1-3); and 
	a mesh layer (12) overlying the pressure distribution plate, the mesh layer holding a flame to a surface of the burner box (as is evident from mesh layer (12) facilitating a flame to be maintained at an upper surface of the burner box - see at least Col. 3 lines 6-14 and Col. 3 lines 20-36).

	Regarding Claim 17, Lepage also teaches that the distribution plate (15) comprises a plurality of pores (16) to permit desired distribution of the combustible mixture therethrough (as is evident from at least Col. 2 lines 54-64, Col. 3 lines 47-61 and Figs. 1-3).

	Regarding Claim 18, Lepage also teaches that the plurality of pores (16) are sized small enough to avoid or prevent flashback (as is evident from “the advantage of preventing any flash-back” - see at least Col. 3 lines 6-9, Col. 3 lines 47-61 and Figs. 1-3).

	Regarding Claim 19, Lepage also teaches that the mesh layer (12) comprises a single metal screen (as is evident from the single screen of layer (12) as shown in Figs. 1-3 being made from “metal wire” - see at least Col. 2 lines 42-47 and Figs. 1-3).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage. 
	Regarding Claim 11, Lepage teaches the burner assembly of Claim 10 (see the rejection for Claim 10) but fails to explicitly teach that the mesh surface comprises a thickness of 1/16 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the mesh surface to have a thickness of 1/16 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Lepage teaches of a mesh surface (12) with a given thickness (as is shown in Figs. 1-3) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the thickness is a result effective variable that is readily changeable in the burner assembly taught by Lepage. A thicker mesh surface will have a relatively higher heat capacity at the expense of cost and vice-versa. One of ordinary skill in the art would have been readily able to adjust the thickness of the existing mesh surface taught by Lesage to achieve a desired balance. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the existing mesh surface taught by Lepage to have a thickness of 1/16 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 20, to the extent that Claim 20 is understood in light of the 112(b) rejection set forth in this Office Action, Lepage teaches the burner assembly of Claim 19 (see the rejection for Claim 19) but fails to explicitly teach that the mesh surface comprises a thickness of 1/16 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the mesh surface to have a thickness of 1/16 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Lepage teaches of a mesh surface (12) with a given thickness (as is shown in Figs. 1-3) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the thickness is a result effective variable that is readily changeable in the burner assembly taught by Lepage. A thicker mesh surface will have a relatively higher heat capacity at the expense of cost and vice-versa. One of ordinary skill in the art would have been readily able to adjust the thickness of the existing mesh surface taught by Lesage to achieve a desired balance. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the existing mesh surface taught by Lepage to have a thickness of 1/16 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage in view of Applicant Admitted Prior Art (Fig. 1 of the instant application and the related description of Fig. 1 in the specification of the instant application) (hereinafter “AAPA”). 
	Regarding Claims 14 and 15: Lepage teaches the burner assembly of Claim 13 (see the rejection for Claim 13) but fails to explicitly teach that the fuel gas is natural gas and that the oxidant is air. However, as is disclosed by AAPA, fuel gas in the form of natural gas and oxidant in the form of air are well known in the art. 
	AAPA discloses a relatable “burner assembly” (Fig. 1) (see Fig. 1 and pg. 1 of the instant application). AAPA teaches that the burner assembly combusts a “combustible mixture” of fuel gas in the form of “natural gas” and oxidant in the form of “air” and teaches that such a mixture of natural gas and air creates a suitable combustible mixture that will generate a heat producing “flame” in the burner assembly (see at least Fig. 1 and pg. 1 of the instant application).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Lepage by simply configuring the existing combustible mixture taught by Lepage to comprise a known fuel gas in the form of natural gas and a known oxidant in the form of air as is taught by AAPA. Such fuel gas and oxidant would have created a suitable combustible mixture that would generate heat producing flames in the burner assembly taught by Lepage. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 14 and 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 6,190,162 B1) and Taylor et al. (US 5,326,257) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/10/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762